While I concur in the general result, and in the points of law announced in the syllabus, I wish to be understood as believing that Julia B. McLaughlin is entitled to subrogation for amounts paid by her on the Bank of Hillsboro note of $2,400.00, and the debt of the Greenbrier Joint Stock Land Bank, to the extent only that she has made payments from her separate estate. She testified that of the amount so paid, she received approximately $1,200.00 from her father's estate. This was, of course, her separate estate, and, if applied to her husband's debts, in the circumstances developed by the record, she is entitled to subrogation therefor. As I read the record, there is no showing of other payments made by her from her separate estate, and the burden of establishing this essential fact rested on her. The record does show that money was earned by rooming and boarding students, but this was money earned from the use of the property which we have held was fraudulently conveyed. In equity, the property from which these earnings were derived, was at all times that of L. P. McLaughlin, and, therefore, earnings therefrom, applied on his debts, should not at this time be decreed to Julia B. McLaughlin, under *Page 620 
the theory of subrogation, to the prejudice of L. P. McLaughlin's creditors. If there had been no conveyance, and the property involved had been used in the manner it was used subsequent to the date of the conveyance made, who would say that Julia B. McLaughlin would be entitled to any part thereof? The conveyance to her, being ineffective in equity, she stands in exactly the same position as she would have stood had no conveyance been made.
I do not think the $2,000.00 paid by Julia B. McLaughlin in 1928, on the $4,400.00 note to the Bank of Hillsboro bears in any way on the question before us. That payment, in the absence of clear showing to the contrary, while made out of her separate estate, is presumed to have been a gift to her husband, and the mere parol testimony of the husband and wife of a private understanding that it was intended as a loan and not a gift is insufficient to rebut the presumption of a gift.Zinn v. Law, 32 W. Va. 447, 9 S.E. 871; Horner v. Huffman,52 W. Va. 40, 43 S.E. 132. In all cases where money is advanced by one spouse to the other, the presumption of a gift arises. which can only be rebutted by full, clear and definite proof that it was otherwise intended. Bank v. Atkinson, 32 W. Va. 203,9 S.E. 175; American Finance Co. v. Leedy, 112 W. Va. 17,163 S.E. 626; First National Bank of Alderson v. McClung,121 W. Va. 36, 1 S.E.2d 249.
I am not certain that the opinion written by Judge Riley for the court conflicts, or is intended to conflict, with the views I have expressed in this note; but inasmuch as the question of the amount to which Julia B. McLaughlin may be entitled, under the theory of subrogation announced by the Court, will have to be hereafter determined, I have endeavored to make my own views clear as to the principles which should govern in decreeing what amount, if any, may be due her. *Page 621